The opinion of the Court was delivered by'
Paxson, J.:
*457If the orphans’ court had no jurisdiction to decree specific performance in this case, we need inquire no further. The act of June 16, 1836, P. L., 792, provides: “The jurisdiction of the several orphans’ courts shall extend to and embrace * * * the specific executions of contracts made by decedents, to sell and convey any real estate of which such decedent shall die seized.” The fifteenth section of the act of 24th February, 1834, P. L., 75, points out the mode of proceeding in such cases.
It was said in Brinker v. Brinker, 7 Barr, 53, that “ the draftsman of the act of 1834 had in his eye the case of an ordinary bargain and sale of real estate, and Wiley’s Appeal, 3 Norris, 270, decided that the provisions of the act of 1834, which gave the orphans’ court jurisdiction to decree specific performance of the contracts of decedents for the sale and conveyance of real estate, do riot confer upon that court the power, expressly or by implication, to take cognizance of partnership dealings, and state an account between the surviving partner and the representatives of the deceased, or where a full and final settlement of the partnership affairs, and the specific performance of agreements in relation to the real estate are necessarily involved.in carrying out the contract of a decedent. The contract sought to be enforced in this case involves more than an ordinary bargain and sale of real estate. Whitney, the decedent, held the property in trust for Schollenberger. The agreement to re-convey was not absolute, but depended upon certain conditions specified in the declaration of trust. Only so much as shall not have been sold was to be re-conveyed; the taxes, expenses, &c., to be paid by Whitney, and to be refunded by Schollenberger, and that after the latter shall be re-imbursed for all his outlays, the profits were to be equally divided between them. We have here a trust, a liability on the part of the trustee to account to Schollenberger, and a stipulation for a division of the profits. These are matters which belong to the equity side of the court of common pleas, and never were intended to come within the jurisdiction of the orphans’ court.
The decree is affirmed and the appeal dismissed at the costs of the appellant.